       Case 3:11-cr-00624-WHA Document 387 Filed 10/05/20 Page 1 of 2




            UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             San Francisco Venue


                            Report on Person Under Supervision


Person Under Supervision                         Docket Number
Jacob Moynihan                                   0971 3:11CR00624-001 WHA

Name of Sentencing Judge: The Honorable William Alsup
                          United States District Judge

Date of Original Sentence:     July 10, 2013

Original Offense
Count One: Conspiracy to Commit Bank and Wire Fraud, 18 U.S.C. § 1349, a Class B Felony,
Counts Two through Five: Bank Fraud, 18 U.S.C. § 1344, Class B Felonies
Counts Six through Thirteen: Wire Fraud, 18 U.S.C. § 1344, Class B Felonies
Count Fourteen through Twenty-Three: Laundering of Money Instruments Over $10,000, 18
U.S.C. § 1957, Class C Felonies
Count Twenty-Four: Conspiracy to Maintain Drug Involved Premises, 21 U.S.C. § 841(a)(2), a
Class C Felony.
Count Twenty-Five: Possession with Intent to Distribute Marijuana, 21 U.S.C. § 841(a)(1) and
(b)(1)(vii), a Class B Felony

Original Sentence: Thirty (30) months custody on County One through Twenty- Five, all terms
and five (5) years supervised release term

Special Conditions: $2,500 special assessment; $3,168,000 restitution; access to financial
information; no new lines of credit and/or debit; abstain from alcohol; participate in substance
abuse treatment and testing; mental health treatment; no association with Hells Angels
Motorcycle Club or any other gang; search; not own or possess any firearms, ammunition,
destructive devices, or other dangerous weapons; check voicemail; DNA collection

Prior Form(s) 12:
On July 3, 2017, the Court took Judicial Notice of Mr. Moynihan testing positive for Marijuana

On May 6, 2019, the Court took Judicial Notice of Mr. Moynihan testing positive for Marijuana

Type of Supervision                              Date Supervision Commenced
Supervised Release                               October 8, 2015
Assistant U.S. Attorney                          Defense Counsel
Nikhil Bhagat                                    Mary McNamara (Appointed)



                                                                      NDC-SUPV-FORM 12A 4/6/2015
        Case 3:11-cr-00624-WHA Document 387 Filed 10/05/20 Page 2 of 2

RE:    Moynihan, Jacob Middle                                                                  2
       0971 3:11CR00624-001 WHA


                        Petitioning the Court to Take Judicial Notice


On October 08, 2015, Jacob Moynihan began his supervised release term in the Northern District
of California. Mr. Moynihan was ordered to pay a $2,500 special assessment fee and $3,168,000
in restitution. To this date, Mr. Moynihan has paid his special assessment in full and $93,757.25
towards his restitution. His remaining balance on his restitution is $3,074,242.75. Mr. Moynihan
is self-employed and is making monthly payments toward his restitution. His supervised release
term is set to expire on October 07, 2020 and will have an outstanding restitution balance. It is
recommended for the Court to take Judicial Notice of the unpaid balance and allow supervision to
expire as scheduled.

 Respectfully submitted,                            Reviewed by:



 ___________________________________                ___________________________________
 Grisel Gomez                                       Kevin L. Thomas
 U.S. Probation Officer                             Supervisory U.S. Probation Officer
 Date Signed: September 25, 2020


THE COURT ORDERS:

 ☒    The Court concurs and takes judicial notice
 ☐    Submit a request to modify supervision
 ☐    Submit a request for a warrant
 ☐    Submit a request for summons
 ☐    Other:




 ___________________________________
   October 5, 2020                                  ___________________________________
 Date                                               William Alsup
                                                    United States District Judge




                                                                      NDC-SUPV-FORM 12A 4/6/2015
